


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made and entered into as of
the 12th day of March, 2013, by and between Blyth, Inc., a Delaware corporation
(together with its successors and assigns permitted under this Agreement, the
“Company”), and Robert B. Goergen (the “Executive”).
W I T N E S S E T H:
WHEREAS, the Company and the Executive entered into an Amended and Restated
Employment Agreement as of December 11, 2008, which amended and restated the
Employment Agreement between the Company and the Executive dated as of August 1,
2000, as amended by Amendments 1 through 5 (such Amended and Restated Employment
Agreement being hereinafter referred to as the “Prior Agreement”);
WHEREAS, the Company desires to continue to employ the Executive and to enter
into an agreement embodying the terms of such employment (this “Agreement”), and
the Executive desires to enter into this Agreement and to accept such
employment, subject to the terms and provisions of this Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and the Executive
(individually a “Party” and together the “Parties”) agree as follows:
1.DEFINITIONS.
(a)    “Affiliate” of a person or other entity shall mean a person or other
entity that, directly or indirectly, controls, is controlled by, or is under
common control with, the person, or other entity, specified.
(b)    “Base Salary” shall mean an annualized salary of not less than (i)
$600,000 during the Initial Term (or, in the case of a termination of employment
of the Executive due to his death or Disability, during the Scheduled Initial
Term) and (ii) thereafter, one-half of the annualized Base Salary as in effect
on the last day of the Initial Term, in each case as adjusted as contemplated by
the second sentence of Section 4 below.
(c)    “Board” shall mean the Board of Directors of the Company.
(d)    “Cause” shall mean:
(i)    the Executive is convicted of a felony involving moral turpitude; or
(ii)    the Executive is guilty of willful gross neglect or willful gross
misconduct in carrying out his duties under this Agreement, resulting, in either
case, in material economic harm

{01584243; 4; 0512-1 }

--------------------------------------------------------------------------------




to the Company, unless the Executive believed in good faith that such act or
nonact was in the best interests of the Company.
(e)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
(f)    “Constructive Termination Without Cause” shall mean termination by the
Executive of his employment at his initiative following the occurrence of any of
the following events without his consent:
(i)    a reduction in (A) the Executive’s then current Base Salary, or (B) his
target bonus opportunity as a percentage of Base Salary;
(ii)    the termination or material reduction of any perquisite described in
Sections 7 or 8 or any other employee benefit or perquisite enjoyed by him
(other than, in the case of such other employee benefits or perquisites, as part
of an across-the-board reduction of such other employee benefits or perquisites
applicable to all executive officers of the Company);
(iii)    the failure to elect or reelect the Executive to any of the positions
described in Section 3 (including membership on the Board) or the removal of him
from any such position;
(iv)    (A) during the Initial Term, a material diminution in the Executive’s
duties, responsibilities or authority or the assignment to the Executive of
duties which are materially inconsistent with his duties or which materially
impair the Executive’s ability to function as the Chairman and Chief Executive
Officer of the Company, and (B) during the remainder of the Employment Period
following the Initial Term, the assignment to the Executive of duties that are
materially inconsistent with those that could reasonably be expected to be
assigned to, and performed by, a part-time senior executive of a major
corporation;
(v)    the relocation of the Company’s principal office, or the Executive’s own
office location, as assigned to him by the Company, to a location outside the
State of Connecticut or more than 50 miles from Greenwich, Connecticut; or
(vi)    the failure of the Company to obtain the assumption in writing of its
obligation to perform this Agreement by any successor (whether direct or
indirect, by purchase, merger, consolidation, sale or similar transaction) to
all or substantially all of the business and/or assets of the Company within 15
calendar days after the closing of any such event.
Following written notice given as set forth in Section 21, below, from the
Executive of one of the events described above, the Company shall have 15
calendar days in which to cure. If the Company fails to cure, the Executive’s
Constructive Termination Without Cause shall become effective on the 16th
calendar day following the written notice. The Executive’s good faith
determination that there has been a Constructive Termination Without Cause shall
be conclusive unless the Company sustains the burden of proving that the
Executive was acting in bad faith or unreasonably.

2

--------------------------------------------------------------------------------




(g)    “Disability” shall have the meaning ascribed thereto in Section
409A(2)(C) of the Code and Treasury Regulation Section 1.409A-3(i)(4)(i). In
addition, “Disability” shall include the events listed in Treasury Regulation
Section 1.409A-3(i)(4)(iii) to the extent permitted thereunder.
(h)    “Effective Date” shall mean the date as of which this Agreement was
entered into.
(i)    “Employment Period” shall mean the period commencing on the Effective
Date and ending on December 31, 2014, subject to Section 2; provided, however,
that (i) the Employment Period shall be automatically extended, subject to
Section 2, if and to the extent that the Initial Term is automatically extended
pursuant to Section 1(j) and (ii) following the termination of the Initial Term,
the Employment Period shall continue to be automatically extended, subject to
Section 2, for successive one year periods at the end thereof.
(j)    “Initial Term” shall mean the period commencing on the Effective Date and
ending on December 31, 2013, subject to Section 2; provided, however, that the
Initial Term shall be automatically extended, subject to Section 2, for
successive one year periods at the end thereof.
(k)    “Scheduled Employment Period” or “Scheduled Initial Term” shall mean, at
any time, respectively, the Employment Period or the Initial Term, as the case
may be, as then scheduled to terminate, disregarding any automatic extension
thereof.
2.    EMPLOYMENT PERIOD.
The Executive shall be employed hereunder during the Initial Term and during the
remainder of the Employment Period. Notwithstanding the foregoing, commencing as
of October 1, 2013, (a) the Initial Term (i) may be terminated by the giving of
ninety (90) days’ prior written notice thereof by the Executive or the Company
(pursuant to a resolution adopted by the Board) and (ii) shall be automatically
terminated upon a termination of the Employment Period, and (b) the Employment
Period may be terminated by the giving of ninety (90) days’ prior written notice
thereof (i) by the Company (pursuant to a resolution adopted by the Board), in
which event, for purposes of Section 9, the Executive shall be deemed to have
been terminated by the Company without Cause, or (ii) by the Executive, in which
event, for purposes of Section 9, the Executive shall be deemed to have retired.
3.    POSITION, DUTIES AND RESPONSIBILITIES.
(a)    Commencing on the Effective Date and continuing for the Initial Term, the
Executive shall be employed as the Chairman of the Board and Chief Executive
Officer of the Company and be responsible for the general management of the
affairs of the Company. During the remainder of the Employment Period, the
Executive shall be employed as the non-executive Chairman of the Board of the
Company and shall have such duties and responsibilities for the management of
the Company as shall be assigned to him from time to time by the Board of
Directors of the Company; provided that such duties and responsibilities shall
not be inconsistent with those that could reasonably be expected to be performed
by a part-time senior executive of a major corporation; and provided, further,
that, notwithstanding the termination of the Initial Term, the Company shall

3

--------------------------------------------------------------------------------




continue to provide to the Executive executive office space and secretarial
support comparable to that made available to the Executive during the Initial
Term. The Executive has heretofore been elected as a member of the Board of
Directors of the Company. The Executive, in carrying out his duties under this
Agreement, shall report to the Board. During the Initial Term, the Executive
shall devote his full business time and attention to the business and affairs of
the Company and shall use his best efforts, skills and abilities to promote its
interests. During the remainder of the Employment Period, the Executive shall
devote one-half of his business time and attention to the business and affairs
of the Company and shall use his best efforts, skills and abilities to promote
its interests. It is the intent of the Company and the Executive that there
shall not occur a Separation from Service (as defined in Section 9(i) hereof)
with respect to the Executive until the end of the Employment Period. To that
end, and notwithstanding the end of the Initial Term, the giving of any notice
pursuant to Section 2 or the provisions of Section 3(b) hereof, the Executive
agrees to use his best efforts to continue to provide to the Company until the
end of the Employment Period, and the Company agrees to use its best efforts to
utilize, such services of the Executive as may be necessary to ensure that there
will not be a Separation from Service with respect to the Executive prior to the
end of the Employment Period. The Company hereby agrees that so long as the
Executive, members of his immediate family (including his wife, his children and
their spouses and his grandchildren) or entities controlled by the Executive
and/or the members of his immediate family are the beneficial owners of at least
25% of the issued and outstanding shares of common stock of the Company, any
policy of the Company requiring the resignation of a director or the termination
of the services of a person as a director of the Company at age 72 shall not
apply to the Executive.
(b)    Nothing herein shall preclude the Executive from (i) serving on the
boards of directors of a reasonable number of other corporations subject to the
approval of the Board in each case (which approval has been given as to the
boards on which the Executive is currently serving as a director), which
approval shall not be unreasonably withheld, (ii) serving, to the extent
consistent with past practice, on the boards of a reasonable number of
educational and/or charitable organizations, (iii) engaging in charitable
activities and community affairs, and (iv) managing his personal investments and
affairs, provided that such activities set forth in this Section 3(b) do not
materially interfere with the proper performance of his duties and
responsibilities under Section 3(a).
4.    BASE SALARY.
During the Employment Period, the Executive shall be paid the Base Salary, which
shall be payable in accordance with the regular payroll practices of the
Company. The Base Salary shall be reviewed annually for increase in the
discretion of the Board.
5.    ANNUAL INCENTIVE AWARD.
During the Employment Period, the Executive shall participate in the Company’s
Management Performance Incentive Plan (MPIP) or any successor annual incentive
award plan of the Company. Under such plan, the Executive shall have a target
bonus opportunity each year equal to at least 100% of his then Base Salary,
payable in that amount if the performance goals established for the relevant
year are met. If such performance goals are not met, the Executive shall receive
a lesser amount (or nothing) as determined in accordance with applicable plan
guidelines. If such

4

--------------------------------------------------------------------------------




performance goals, are exceeded, the Executive may receive a greater amount as
determined in accordance with applicable plan guidelines. The Executive shall be
paid his annual incentive awards no later than other senior executives of the
Company are paid their annual incentive awards.
6.    SUPPLEMENTAL PENSION.
Subject to Section 9(i) hereof, the Executive shall be entitled to receive,
during his lifetime, a supplemental pension benefit equal to $500,000 per annum,
which amount shall be payable in four equal quarterly installments each year. To
provide for the payment of such annuity, the Company has established a so-called
“rabbi trust” in customary form for the benefit of the Executive and has
contributed to such trust a single life annuity insurance policy that insures
the payment of such annuity, as aforesaid.
7.    EMPLOYEE BENEFIT PROGRAMS.
During the Employment Period, the Executive shall be entitled to participate in
all employee pension and welfare benefit plans and programs made available to
the Company’s senior level executives or to its employees generally, as such
plans or programs may be in effect from time to time, including, without
limitation, pension, profit sharing, savings and other retirement plans or
programs, 401(k), medical, dental, hospitalization, life insurance plans,
accidental death and dismemberment protection, travel accident insurance, and
any other pension or retirement plans or programs and any other employee welfare
benefit plans or programs that may be sponsored by the Company from time to
time, including any plans that supplement the above-listed types of plans or
programs, whether funded or unfunded.
8.
REIMBURSEMENT OF BUSINESS AND OTHER EXPENSES; PERQUISITES; VACATIONS.

(a)    The Executive is authorized to incur reasonable expenses in carrying out
his duties and responsibilities under this Agreement and the Company shall
promptly reimburse him for all business expenses incurred in connection with
carrying out the business of the Company, subject to documentation in accordance
with the Company’s policy. The Company shall pay all reasonable financial
consultant and legal fees and expenses incurred by the Executive in connection
with the negotiation of the Executive’s employment arrangements with the
Company.
(b)    During the Employment Period, the Company will (i) provide a car and
driver for the Executive’s use, consistent with past practice, (ii) make
available a portion of the Company’s executive office space (or the equivalent),
consistent with past practice, for use by The Goergen Foundation, The Ropart
Group Limited and their Affiliates and (iii) permit the Executive to use the
Company’s aircraft (subject to the obligation to reimburse the Company for the
value of the personal use thereof determined in accordance with Treasury
Regulation 1.61-21(g)).
(c)    During the Employment Period, the Executive shall be entitled to four
weeks paid vacation per year of employment, which shall accrue and otherwise be
subject to the Company’s vacation policy for senior executives.

5

--------------------------------------------------------------------------------




9.    TERMINATION OF EMPLOYMENT.
(a)    Termination Due to Death. In the event that the Executive’s employment is
terminated due to his death, the Employment Period shall terminate and his
estate or his beneficiaries, as the case may be, shall be entitled to the
following benefits:
(i)    continuation of Base Salary through the end of the Scheduled Initial Term
at the Base Salary rate in effect on the date of termination, and the further
continuation of the Base Salary (as adjusted pursuant to Section 1(b)(ii))
through the remainder of the Scheduled Employment Period and the two-year period
thereafter;
(ii)    annual incentive award for the year in which the Executive’s death
occurs, based on the original target award performance for the Executive for
such year, payable in a single installment promptly after his death; and
(iii)    continued participation by the Executive’s spouse during her lifetime
in the Company’s medical and dental plans, or, in the event that the Executive’s
spouse is not eligible to participate in such plans or such plans are terminated
after the termination of the Executive’s employment, in plans (including plans
maintained solely for the benefit of the Executive’s spouse) that provide
benefits that are equivalent to those provided under each of the Company’s
medical and dental plans on the date the Executive’s employment is terminated.
(b)    Termination Due to Disability. In the event that the Executive’s
employment is terminated due to his Disability, the Employment Period shall
terminate and he shall be entitled to the following benefits:
(i)    continuation of Base Salary through the end of the Scheduled Initial Term
at the Base Salary rate in effect on the date of termination, and the further
continuation of the Base Salary (as adjusted pursuant to Section 1(b)(ii))
through the remainder of the Scheduled Employment Period and the two-year period
thereafter;
(ii)    annual incentive award for the year in which the Executive’s Disability
occurs, based on the original target award performance for the Executive for
such year, payable in a single installment promptly after the Executive’s
employment is terminated;
(iii)    continued participation by the Executive during his lifetime in all
employee welfare benefit plans and programs that are generally made available to
senior officers of the Company or its employees, or, in the event that the
Executive is not eligible to participate in such plans or such plans are
terminated after the date the Executive’s employment is terminated, in plans
(including plans maintained solely for the benefit of the Executive) that
provide benefits that are equivalent to those provided under each of the
Company’s employee welfare benefit plans and programs on the date the
Executive’s employment is terminated;
(iv)    continued participation by the Executive’s spouse during her lifetime in
the Company’s medical and dental plans, or, in the event that the Executive’s
spouse is not eligible to participate in such plans or such plans are terminated
after the date the Executive’s employment is

6

--------------------------------------------------------------------------------




terminated, in plans (including plans maintained solely for the benefit of the
Executive’s spouse) that provide benefits that are equivalent to those provided
under each of the Company’s medical and dental plans on the date the Executive’s
employment is terminated;
(v)    continuation of the perquisites described in Section 8(b) during the
Executive’s lifetime, except that the Executive’s personal use of the Company’s
aircraft shall be limited to 50 hours of flight time per annum.
In no event shall a termination of the Executive’s employment for Disability
occur until the Party terminating his employment gives written notice to the
other Party in accordance with Section 21 below. In addition, the Executive
acknowledges and agrees that he is not eligible to participate in any short-term
or long-term disability plan, policy or program maintained by the Company.
(c)    Termination by the Company for Cause.
(i)    A termination for Cause shall not take effect unless the provisions of
this paragraph (i) are complied with. The Executive shall be given written
notice by the Board of the intention to terminate him for Cause, such notice (A)
to state in detail the particular act or acts or failure or failures to act that
constitute the grounds on which the proposed termination for Cause is based and
(B) to be given within six months of the Board learning of such act or acts or
failure or failures to act. The Executive shall have ten calendar days after the
date that such written notice has been given to the Executive in which to cure
such conduct, to the extent such cure is possible. If he fails to cure such
conduct, the Executive shall then be entitled to a hearing before the Board.
Such hearing shall be held within 15 calendar days of such notice to the
Executive, provided he requests such hearing within ten calendar days of the
written notice from the Board of the intention to terminate him for Cause. If,
within five calendar days following such hearing, the Executive is furnished
written notice by the Board confirming that, in its judgment, grounds for Cause
on the basis of the original notice exist, he may thereupon be terminated for
Cause, provided that Cause has occurred.
(ii)    In the event the Company terminates the Executive’s employment for
Cause, the Employment Period shall terminate and the Executive shall be entitled
to Base Salary through the date of the termination.
(d)    Termination Without Cause or Constructive Termination Without Cause. In
the event the Executive’s employment is terminated by the Company without Cause,
other than due to Disability or death, or in the event there is a Constructive
Termination Without Cause, the Employment Period shall terminate and the
Executive shall be entitled to the following benefits:
(i)    Continuation of Base Salary through the end of the Employment Period if
the Employment Period is terminated pursuant to Section 2(b) and otherwise
through the end of the ninety (90) day period following the date of termination;
(ii)    the fiscal year bonus for the year in which the Employment Period
terminates if such bonus is approved by the Compensation Committee (based on the
parameters set by the Compensation Committee for the Executive’s performance
bonus during the first ninety days of

7

--------------------------------------------------------------------------------




the fiscal year in which the Employment Period terminates). The amount of such
bonus will be pro-rated based on the termination date and shall be paid at the
time performance bonuses are paid to other employees for such fiscal year;
(iii)    continued participation by the Executive during his lifetime in all
employee welfare benefit plans and programs that are generally made available to
senior officers of the Company or its employees, or, in the event that the
Executive is not eligible to participate in such plans or such plans are
terminated after the date the Executive’s employment is terminated, in plans
(including plans maintained solely for the benefit of the Executive) that
provide benefits that are equivalent to those provided under each of the
Company’s employee welfare benefit plans and programs on the date the
Executive’s employment is terminated;
(iv)    continued participation by the Executive’s spouse during her lifetime in
the Company’s medical and dental plans, or, in the event that the Executive’s
spouse is not eligible to participate in such plans or such plans are terminated
after the date the Executive’s employment is terminated, in plans (including
plans maintained solely for the benefit of the Executive’s spouse) that provide
benefits that are equivalent to those provided under each of the Company’s
medical and dental plans on the date the Executive’s employment is terminated;
(v)    continuation of the perquisites described in Section 8(b) during the
Executive’s lifetime, except that the Executive’s personal use of the Company’s
aircraft shall be limited to 50 hours of flight time per annum; and
(vi)    continued provision by the Company to the Executive during his lifetime
of executive office space and secretarial support comparable to that made
available to the Executive during the Employment Period.
(e)    Voluntary Termination; Retirement.
(i)    A termination of employment by the Executive on his own initiative, other
than (A) a termination due to death or Disability, or (B) retirement pursuant to
clause (ii) below), shall have the same consequences as provided in Section
9(c)(ii) for a termination for Cause. A voluntary termination under this Section
9(e)(i) shall be effective 30 calendar days after prior written notice is
received by the Company.
(ii)    The Executive may retire at any time following the giving of 90 days
prior written notice of retirement to the Board (including by the giving of
prior written notice of termination of the Employment Period pursuant to Section
2(b)(ii)), in which event he will be entitled to the benefits described in
Section 9(d).
(f)    Other Termination Benefits. In the case of any of the foregoing
terminations, the Executive or his estate shall also be entitled to:
(i)    the balance of any incentive awards due for performance periods which
have been completed, but which have not yet been paid;

8

--------------------------------------------------------------------------------




(ii)    any expense reimbursements due the Executive; and
(iii)    other benefits, if any, in accordance with applicable plans and
programs of the Company.
(g)    No Mitigation; No Offset. In the event of any termination of employment
under this Section 9, the Executive shall be under no obligation to seek other
employment and there shall be no offset against amounts due the Executive under
this Agreement on account of any remuneration attributable to any subsequent
employment that he may obtain.
(h)    Nature of Payments. Any amounts due under this Section 9 are in the
nature of severance payments considered to be reasonable by the Company and are
not in the nature of a penalty.
(i)    Anything to the contrary herein notwithstanding, the Executive shall not
be paid any compensation or benefits to be provided hereunder upon a separation
from service (within the meaning of Section 409A(a)(2)(A)(i) of the Code and the
regulations promulgated thereunder, and herein called a “Separation from
Service”) with the Company until the date which is 6 months after the date of
such Separation from Service (or, if earlier, the date of death of the
Executive) if, and to the extent that interest and/or penalties would be payable
in respect of such compensation or benefits pursuant to Section 409A(a)(1)(B) of
the Code and the regulations promulgated thereunder if paid prior to such date;
provided, however, that in the event that the Company does not pay the Executive
compensation or benefits by reason of the provisions of this subparagraph (k),
then, on the date which is 6 months after the date of such Separation from
Service, it shall pay all of such compensation and benefits as was not so paid
together with interest thereon at rate of 6% per annum, compounded quarterly,
calculated from the dates that payment thereof was due, but for this Section
9(i), to the date of payment thereof.
10.    CONFIDENTIALITY.
(a)    The Executive agrees that he will not, at any time during the Employment
Period or thereafter, disclose or use any trade secret, proprietary or
confidential information of the Company, or any subsidiary or Affiliate of the
Company, obtained during the course of his employment by the Company, hereunder
or otherwise, that is not already known to the public (other than as a result of
the Executive’s violation of this Section 10(a)), except as required in the
course of such employment or with the written permission of the Company or, as
applicable, any subsidiary or Affiliate of the Company or as may be required by
law, provided that, if the Executive receives legal process with regard to
disclosure of such information, he shall promptly notify the Company and
cooperate with the Company in seeking a protective order.
(b)    The Executive agrees that at the time of the termination of his
employment with the Company, whether at the instance of the Executive or the
Company, and regardless of the reasons therefor, he will deliver to the Company,
and not keep or deliver to anyone else, any and all notes, files, memoranda,
papers and, in general, any and all physical matter containing information that
is significant to the conduct of the business of the Company or any subsidiary
or Affiliate of the Company which are in his possession, except for any
documents for which the Company or any

9

--------------------------------------------------------------------------------




subsidiary or Affiliate of the Company has given written consent to removal at
the time of the termination of the Executive’s employment and except for his
personal rolodex, phone book and similar items.
(c)    The Executive agrees that the Company’s remedies at law would be
inadequate in the event of a breach or threatened breach of this Section 10;
accordingly, the Company shall be entitled, in addition to its rights at law, to
an injunction and other equitable relief without the need to post a bond.
11.    NONCOMPETITION.
(a)    Subject to the provisions of Section 11(b) below and notwithstanding any
other provisions of this Agreement, any and all payments (except those made from
Company sponsored tax-qualified pension or welfare plans), benefits or other
entitlements to which the Executive or his spouse may be eligible in accordance
with the terms hereof, may be forfeited, whether or not in pay status, at the
discretion of the Company, if the Executive at any time without the consent of
the Company establishes a relationship with a competitor which is in conflict
with or adverse to the interests of the Company and its subsidiaries (a
“Competitive Activity”). For purposes of this Section 11, the term “establishes
a relationship with a competitor” shall mean founding, organizing, establishing,
becoming associated with, becoming employed by, rendering services to,
consulting or acting as a consultant to, serving as a director for, being a
partner in or owning a substantial interest in, as shareholder or otherwise, a
business, entity or enterprise which designs, develops, manufactures, produces,
offers for sale or sells a product or service which can be used as a substitute
for, performs substantially the same function as, is a practical alternative
for, or is generally intended to satisfy the same customer or client needs for,
any product or service which is designed, developed, manufactured, produced,
offered for sale or sold by the Company or its subsidiaries and which generates
revenues equal to 5% of the consolidated gross revenues of the Company and its
subsidiaries. The payments, benefits and other entitlements hereunder are being
made in part in consideration of the obligations of this Section 11 and in
particular the post-employment payments, benefits and other entitlements are
being made in consideration of, and dependent upon, compliance with this Section
11(a).
(b)    Anything in Section 11(a) to the contrary notwithstanding, no forfeiture
shall take place with respect to any payments, benefits or entitlements
hereunder or under any other award agreement, plan or practice (i) in the event
there is a Constructive Termination Without Cause, or (ii) in all other
circumstances, unless the Company shall have first given the Executive written
notice of its intent to so forfeit or cancel any such payments, benefits or
entitlements, and Executive has not, within 30 calendar days of his receipt of
such notice, ceased such unpermitted Competitive Activity.
(c)    Nothing in this Section 11 shall prohibit Executive from being a passive
owner of less than five percent of the outstanding common stock, capital stock
and equity of any firm, corporation or enterprise so long as the Executive has
no active participation in the management of business of such firm, corporation
or enterprise.

10

--------------------------------------------------------------------------------




(d)    If the restrictions stated herein are found by a court to be
unreasonable, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law.
12.    RESOLUTION OF DISPUTES.
Any disputes arising under or in connection with this Agreement shall be
resolved by third party mediation of the dispute and, failing that, by binding
arbitration, to be held in Connecticut, in accordance with the rules and
procedures of the American Arbitration Association. Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. Each Party shall bear his or its own costs of the mediation,
arbitration or litigation, except that the Company shall bear all such costs if
the Executive prevails in such mediation, arbitration or litigation on any
material issue.
13.    ASSIGNABILITY; BINDING NATURE.
This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive) and assigns.
Subject to the provisions of Section 9(d) (relating to a Constructive
Termination Without Cause), rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company pursuant to a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets of the Company and such assignee or transferee assumes the
liabilities, obligations and duties of the Company, as contained in this
Agreement, either contractually or as a matter of law. The Company further
agrees that, in the event of a sale of assets or liquidation as described in the
preceding sentence, it shall take whatever action it reasonably can in order to
cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of the Company hereunder. No rights or obligations of the
Executive under this Agreement may be assigned or transferred by the Executive
other than his rights to compensation and benefits, which may be transferred
only by will or operation of law.
14.    REPRESENTATION.
The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement and that the performance of its obligations under this
Agreement will not violate any agreement between it and any other person, firm
or organization. The Executive represents that the performance of his
obligations under this Agreement will not violate any agreement between him and
any other person, firm or organization.
15.    ENTIRE AGREEMENT.
This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect thereto, including, without
limitation, the Prior Agreement. The Parties acknowledge and agree

11

--------------------------------------------------------------------------------




that, by reason of the amendments that are made by this Agreement to the Prior
Agreement, the registration rights that were granted pursuant to the
Registration Rights Agreement between the Company and the Executive dated as of
August 1, 2000, are no longer necessary, and, therefore, such Registration
Rights Agreement shall be, and it hereby is, terminated.
16.    AMENDMENT OR WAIVER.
No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company.
No waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by the
Executive or an authorized officer of the Company, as the case may be.
17.    SEVERABILITY.
In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law so as to
achieve the purposes of this Agreement.
18.    SURVIVORSHIP.
Except as otherwise expressly set forth in this Agreement, the respective rights
and obligations of the Parties hereunder shall survive any termination of the
Executive’s employment. This Agreement itself (as distinguished from the
Executive’s employment) may not be terminated by either Party without the
written consent of the other Party.
19.    REFERENCES.
In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative.
20.    GOVERNING LAW/JURISDICTION.
This Agreement shall be governed in accordance with the laws of Connecticut
without reference to principles of conflict of laws.
21.    NOTICES.
All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed given when (a) delivered personally, (b) sent by
certified or registered mail, postage prepaid, return receipt requested or (c)
delivered by overnight courier (provided that a written acknowledgment of
receipt is obtained by the overnight courier) to the party concerned at the
address indicated below or to such changed address as such Party may
subsequently give such notice of:

12

--------------------------------------------------------------------------------




If to the Company:
Blyth, Inc.
One East Weaver Street
Greenwich, CT 06831
Attention:    Michael S. Novins
Vice President and General Counsel


If to the Executive:
Mr. Robert B. Goergen
c/o The Ropart Group Limited
One East Weaver Street
Greenwich, CT 06831
22.    HEADINGS.
The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.
23.    COUNTERPARTS.
This Agreement may be executed in two or more counterparts.
24.    CODE SECTION 409A.
(a)    The Parties agree that this Agreement and the rights granted to the
Executive hereunder are intended to meet the requirements of paragraphs (2), (3)
and (4) of Section 409A(a)(1)(A) of the Code (the “409A Requirements”).
Accordingly, the Parties agree that during the period ending on December 31,
2013 (or such later date as set forth by the Internal Revenue Service for good
faith compliance with guidance relating to Section 409A of the Code), the
Parties agree that they shall negotiate in good faith to revise any provisions
of this Agreement that might otherwise fail to meet the requirements of
paragraphs (2), (3) and (4) of Section 409A of Code; provided, however, that
nothing contained in this Section 24 shall be deemed to require the Company to
incur any material compensation expense in excess of that which would be
incurred by it in the absence of this Section 24.
(b)    Notwithstanding any other provisions of this Agreement to the contrary,
to the extent any reimbursement or in-kind benefit provided in this Agreement
constitutes deferred compensation subject to Code Section 409A, such
reimbursement and/or in-kind benefit shall be made or provided in accordance
with Treasury Regulation §1.409A-3(i)(1)(iv). Accordingly, (i) the amount of
expenses eligible for reimbursement or in-kind benefits provided during the
Executive’s taxable year may not affect the expenses eligible for reimbursement
or in-kind benefits provided in any other taxable year (except as permitted with
respect to medical reimbursement arrangements); (ii) the reimbursement of an
eligible expense shall be made on or before the last day of the Executive’s

13

--------------------------------------------------------------------------------




taxable year following the taxable year in which the expense was incurred; and
(iii) the right to reimbursement or an in-kind benefit shall not be subject to
exchange for another benefit.
(c)    Meaning of “Termination” or “Separation From Service.” If and to the
extent termination of employment, or Separation From Service is required to
trigger payment rights hereunder, such phrases shall have the meanings given in
Treasury Regulation §1.409A-1(h) as reasonably interpreted by the Company.
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
written above.
Blyth, Inc.




By:    
Michael S. Novins
Its: Vice President and General Counsel
        






    
Robert B. Goergen



14